IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,617-02



EX PARTE CHRISTOPHER JOHNSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 1171238-B IN THE 184th DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The First Court of Appeals affirmed his conviction.  Johnson
v. State, No. 01-11-00192-CR (Tex. App.--Houston [1st Dist.], delivered October 4, 2012, no pet.). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify him that his conviction had been affirmed and failed to advise him of his right
to file a pro se petition for discretionary review.  
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed and failed to advise him of his right to file a pro se
petition for discretionary review.  The trial court recommends that relief be granted.  Ex parte Riley,
193 S.W.3d 900 (Tex. Crim. App. 2006).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-11-00192-CR
that affirmed his conviction in Cause No. 01-11-00192-CR from the 184th  District Court of Harris
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: June 12, 2013
Do not publish